Case: 22-1503    Document: 25     Page: 1   Filed: 06/09/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 STEVEN L. LONDON,
                  Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2022-1503
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5784, Judge Michael P. Allen.
                 ______________________

                   Decided: June 9, 2022
                  ______________________

    STEVEN LONDON, Blagoevgrad, Bulgaria, pro se.

     AUGUSTUS JEFFREY GOLDEN, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, PATRICIA M. MCCARTHY,
 LOREN MISHA PREHEIM.
                  ______________________
Case: 22-1503    Document: 25     Page: 2    Filed: 06/09/2022




 2                                    LONDON   v. MCDONOUGH



     Before MOORE, Chief Judge, DYK and CHEN, Circuit
                         Judges.
 PER CURIAM.
     Steven L. London appeals a decision of the United
 States Court of Appeals for Veterans Claims denying his
 petition for a writ of mandamus. Because Mr. London ob-
 tained the relief sought in his mandamus petition, we dis-
 miss.
                        BACKGROUND
     On July 12, 2013, Mr. London filed multiple disability
 claims with the Department of Veterans Affairs (VA).
 J.A. 47. The VA granted some of his claims and denied the
 rest. Id.
     On March 23, 2017, Mr. London began the appeal pro-
 cess by submitting a notice of disagreement. J.A. 229. Al-
 most a year later, the VA certified Mr. London’s appeal to
 the Board of Veterans’ Appeals. J.A. 189. More than a year
 after that, the Board had not held a hearing in Mr. Lon-
 don’s case. J.A. 274 ¶ 3.
      Alleging unreasonable delay, Mr. London petitioned
 the Veterans Court for a writ of mandamus compelling the
 Board to “render full adjudication.” J.A. 278. Based on the
 Secretary’s representation that the VA was “in the process
 of providing that relief,” the Veterans Court denied the pe-
 tition. J.A. 17–18. Mr. London appealed.
     We vacated and remanded with instructions for the
 Veterans Court to apply the correct legal standard in de-
 ciding whether to grant Mr. London’s mandamus petition.
 London v. McDonough, 840 F. App’x 596, 597 (Fed. Cir.
 2021) (non-precedential). On remand, the Veterans Court
 again denied the petition. London v. McDonough, No. 19-
 5784, 2021 WL 4227879, at *1 (Vet. App. Sept. 17, 2021).
 Again, Mr. London appealed.
Case: 22-1503     Document: 25       Page: 3   Filed: 06/09/2022




 LONDON   v. MCDONOUGH                                        3



     On October 18, 2021, the Board provided the relief that
 Mr. London sought in his mandamus petition. That is, it
 “made a decision on [his] appeal.” J.A. 64. The Board af-
 firmed the VA’s denial of Mr. London’s claims. J.A. 66–67.
                          DISCUSSION
      “A case becomes moot—and therefore no longer a ‘Case’
 or ‘Controversy’ for purposes of Article III [of the Constitu-
 tion]—when the issues presented are no longer live.” Al-
 ready, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (cleaned
 up). If no court is capable of granting the relief a petitioner
 seeks, no live controversy remains. Kingdomware Techs.,
 Inc. v. United States, 579 U.S. 162, 169 (2016).
      Here, there is no live controversy because the Veterans
 Court cannot order the Board to do what it has already
 done: adjudicate Mr. London’s appeal. Mr. London does not
 dispute that the Board fully resolved his appeal in its Oc-
 tober 18, 2021 decision. He instead argues only that the
 Board’s decision “relied upon erroneous evidence.” Appel-
 lant’s Reply Br. 3. This argument is beyond the scope of
 Mr. London’s mandamus petition, as it challenges the mer-
 its of the Board’s decision. The appropriate avenue for Mr.
 London’s merits-based argument is direct appeal. Because
 the Board provided the relief sought and no live contro-
 versy remains, we dismiss Mr. London’s appeal as moot.
                         DISMISSED
                             COSTS
 No costs.